Citation Nr: 0637916	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 274	)	DATE
	)
	)

On appeal from the
VA Medical and Regional Office Center in Canandaigua, New 
York 


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at The Hospital for medical treatment on September 
4, 2004.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) Fee 
Processing Center in Canandaigua, New York, which denied the 
veteran's claim of entitlement to payment or reimbursement of 
medical expenses incurred at The Hospital for medical 
treatment on September 4, 2004.  The claims file is in the 
jurisdiction of the Buffalo, New York, regional office.  


FINDINGS OF FACT

1.  On September 4, 2004, the veteran received private 
medical treatment for abdominal pain at The Hospital.

2.  A VA facility was feasibly available to provide the 
veteran the care he received on September 4, 2004; the 
emergency services provided were not of such a nature that a 
reasonably prudent person would expect that delay in seeking 
immediate medical attention would be hazardous to life or 
health.


CONCLUSION OF LAW

All criteria for reimbursement of unauthorized medical 
expenses for services provided to the veteran at The Hospital 
on September 4, 2004 have not been met.   38 U.S.C.A. §§ 
1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist. 
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in October 2004.

The veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at The Hospital 
on September 4, 2004.  He contends that he should be provided 
authorization for non-VA facilities medical (fee basis) care, 
in essence, because: 1) shortly before the treatment in issue 
he called the VA hotline about treatment for his symptoms, 
and was told to go to his local emergency room; 2) while at 
his local emergency room, a VA physician was called in and 
ordered a computerized tomography (CT) scan at Wilson 
Hospital, and he was sent there by ambulance; 3) he lives 
over a two-hour drive from the nearest VA health care 
facility in Sidney, New York; 4) his symptoms were 
sufficiently severe to meet the applicable criteria which 
allow reimbursement for emergent care; and 5) the care in 
issue was for prostate symptoms/prostate cancer, and this 
disorder should be service-connected because this disorder is 
afforded presumptive service connection for veterans like 
himself who served in Vietnam.  See veteran's letters, 
received in October 2004; see generally 38 C.F.R. § § 3.307, 
3.309, 17.120 (2006).  

Service connection is currently in effect for post-traumatic 
stress disorder, evaluated as 30 percent disabling.  

The claims file includes a VA "telephone triage note," 
dated September 4, 2004, which indicates that at 7:21 a.m., 
the veteran informed VA that he was experiencing abdominal 
pain of two weeks duration.  He reported his pain severity at 
level 2.  The report indicates that he responded positively 
when questioned as to whether he had pain in his lower 
pelvis, and having had a prostate infection that caused 
similar symptoms in the past.  The report indicates that he 
denied having: pain in his back, flank, or groin, a history 
of angina, diabetes, loss of consciousness, chest pain, an 
inability to eat, worsening swelling of the abdomen, severe 
constipation, a temperature over 100 degrees Fahrenheit, and 
bleeding from the rectum.  The report notes that the veteran 
complained of a dull ache in his lower abdomen and feelings 
of nausea without vomiting, that he reported that he had 
prostate cancer, and that he planned to go to a nearby 
hospital to be checked out that day.  Finally, the report 
notes, "Redirection survey: I would have gone to the 
emergency room today."  

Records from The Hospital, in Sidney, New York, show the 
following: at 9:53 a.m. on September 4, 2004, the veteran was 
arrived by ambulance; he was treated for complaints of 
abdominal pain and nausea that had begun two weeks before; a 
second report states that the symptoms had begun two months 
before; probable prostate cancer was suspected, a biopsy was 
scheduled for September 13th; there was no shortness of 
breath, syncope, or diarrhea; the veteran was not in any 
obvious distress; he was transferred to Wilson Hospital for a 
CT scan and further management; the diagnoses were 
gastrointestinal bleed, rule out diverticulitis, and 
constipation.  A report from Park Avenue Association in 
Radiology (PAAR) indicates that the veteran was afforded care 
at the Wilson Hospital emergency room.  The claims file 
contains several billing documents reflecting the costs of 
the veteran's treatment.

In September 2004, the VA Medical and Regional Office Center 
(VAMROC) in Canandaigua, New York, denied the veteran's claim 
of entitlement payment or reimbursement of medical expenses 
incurred at The Hospital for medical treatment on September 
4, 2004.  The decision indicates that the veteran's claim was 
denied because VA facilities were feasibly available, and 
notes that his symptoms were of lengthy duration, indicating 
that the need for emergent care was not established.  In 
October 2004, the VAMROC denied the veteran's claim of 
entitlement payment or reimbursement of medical expenses 
incurred with PAAR at the Wilson Hospital on September 4, 
2004.  The decision indicates that the veteran's claim was 
denied because VA facilities were feasibly available, with 
notations similar to those of the September 2004 decision 
regarding the two-week history of symptoms.  In November 
2004, the VAMROC affirmed its denials.  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Hospital care 
may be authorized for: (1) a service-connected disability or 
disability for which discharged from military service; (2) a 
condition adjunct to a service-connected disability; (3) 
veterans participating in a rehabilitation program under VA 
auspices; (4) any disability of a veteran totally and 
permanently disabled from a service-connected disability; (5) 
emergency condition arising during authorized travel; and (6) 
any disability of a veteran receiving VA contract nursing 
home care.  See 38 U.S.C.A. § 3104; 38 C.F.R. § 17.52.

Admission of a veteran to a private hospital will only be 
authorized if government facilities are not feasibly 
available.  When such admission is required because of 
medical emergency, the authorization for private care will 
continue until such time as the veteran can be safely 
transferred to a VA facility, which is a medical 
determination.  See 38 C.F.R. § 17.53.

The admission of a veteran to a private hospital, at VA 
expense, must be authorized in advance.  However, in case of 
an emergency, which existed at the time of hospital 
admission, an authorization may be deemed a prior 
authorization, if an application is made to VA within 72 
hours of such admission.  See 38 C.F.R. § 17.54.

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In addition, the Veterans Millennium Health Care and Benefits 
Act, which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-.1008 (2006).

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

Based upon the evidence of record, the Board finds that VA 
facilities were feasibly available to the appellant and were 
capable of furnishing the care or services required, and that 
the condition of "emergency treatment" has not been met.  The 
Board initially notes that it is clear that the treatment was 
not authorized in advance.  See Smith v. Derwinski, 2 Vet. 
App. 378 (1992).  With regard to availability of VA 
facilities, in October 2004, VA health care providers 
certified that a VA facility was feasibly available.  See 
also November 2004 VAMROC reaffirmation of its October 2004 
denial.  With regard to the issue of "emergency treatment," 
the applicable regulation requires that the condition that 
emergency services must be rendered in a medical emergency of 
such a nature that a prudent layperson reasonably expects 
that delay in seeking immediate medical attention would be 
hazardous to life or health.  See § 38 C.F.R. § 17.1002.  In 
this case, the treatment report notes that the veteran had 
been experiencing the symptoms for which he was treated for 
two weeks (in fact, one reports indicates symptoms of two 
weeks duration, another report indicates symptoms two months 
duration).  He reported his pain level as a "2".  The 
report further shows that the treatment in issue was not for 
a service-connected disability.  In this regard, even 
assuming that service in Vietnam is established, and that a 
diagnosis of prostate cancer is confirmed, service connection 
for prostate cancer was not in effect as of September 4, 
2004, nor do the medical reports contain a diagnosis 
pertaining to the prostate.  Given the foregoing, the Board 
finds that VA medical facilities were feasibly available for 
the veteran's care, and that the condition of "emergency 
treatment" has not been met.  See 38 C.F.R. §§ 17.120, 
17.1002.  There is no countervailing medical evidence to 
support a conclusion that VA medical facilities were not 
feasibly available, or that the condition of "emergency 
treatment" has been met.  Although the appellant believes 
that VA facilities were not feasibly available for his care, 
and although he has argued that he was directed for the 
treatment in issue by VA personnel, the September 4, 2004 VA 
triage note does not support this argument, nor is there any 
medical evidence in support of this argument.  In addition, 
he is not a licensed medical practitioner, and he is 
therefore not competent to offer opinions on such matters.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the evidence does not show that the veteran's 
treatment at The Hospital was authorized, that VA facilities 
were not feasibly available for his care, or that the 
condition of "emergency treatment" has been met.  To the 
extent that the veteran has argued that a VA employee advised 
him to seek private treatment, as previously stated, 
authorization is not shown, therefore, the Board is bound by 
the law, and has no authority to grant benefits to achieve 
what it thinks would be an equitable result.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); 
see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  
The Board does not reach the remaining conditions because 
failure to meet any one condition is fatal to the claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that payment or 
reimbursement of medical expenses incurred at The Hospital 
for medical treatment on September 4, 2004, is not warranted.  
See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. §§ 17.120, 17.1000-
1008.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of medical expenses incurred at The 
Hospital for medical treatment on September 4, 2004 is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


